DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2022.
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 7/28/2022 is acknowledged.
Claim Objections
Claim 1 objected to because of the following informalities: the first word of claim 1 is not capitalized.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chon [KR2018/0082800].
Chon discloses a method for manufacturing a polarizing plate, the method comprising: preparing a polarizer (paragraph 0006, 0026); providing an adhesive composition on one surface of each of a first protective film and a second protective film (paragraph 0006, 0164); laminating the first protective film on one surface of the polarizer, and laminating the second protective film on the other surface of the polarizer (paragraph 0006, 0164); and adhering the first protective film, the polarizer and the second protective film by curing the adhesive composition through irradiating active energy rays on the first protective film side (paragraph 0028, 0164); wherein the adhesive composition provided on one surface of the second protective film comprises a photoinitiator and a photosensitizer that is isoprophylthioxantone (isoprophylthioxantone satisfies the requirement of Chemical Formula 1; paragraph 0024, 0099, 0140). 
	Chon discloses various embodiments and examples with different adhesive compositions. In the event Chon is found not to anticipate each and every element of the claims, Chon at least discloses all of the elements in various embodiments, and it would have been obvious to one of ordinary skill to combine features from different elements as it is nothing more than the predictable use of known prior art elements for their intended purpose.
With respect to claim 2, Chon discloses the active energy rays have a maximum wavelength range of 380 nm to 420 nm (paragraph 0100). 
With respect to claims 3-4, Chon discloses protective films made of the same materials as the instant invention therefore one would expect the same materials to have the same light transmittance properties (paragraph 0104, 0164). 
With respect to claim 5, Chon discloses the first protective film or the second protective film is a triacetyl cellulose-based film (paragraph 0104). 
With respect to claim 6, Chon discloses protective films that are the same materials as the instant invention, therefore one would expect the films are suitable for use as a retardation film (paragraph 0104, 0164).
With respect to claim 7, Chon discloses the protective films have a thickness ratio of 1:3 to 3:1 (paragraph 0164). 
With respect to claim 9, Chon discloses the same photosensitizer as the instant invention, therefore one would expect the same materials to have the same properties including the same main absorption wavelength band. 
With respect to claims 10-12, Chon discloses the photosensitizer is 5% by weight or less, in a content ratio of 1:1 to 1:10, and the adhesive comprises epoxy compound and oxetane compound (paragraphs 0024, 0029, 0084, 0098-99). 
With respect to claim 13, Chon discloses the same adhesive composition as the instant invention, therefore one would expect the same materials to have the same properties including the same viscosity. 
With respect to claim 14, Chon discloses the same adhesive composition as the instant invention, therefore one would expect the same materials to have the same properties including the same curing time. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chon in view of Saito et al. [US2014/0320960, “Saito”].
Chon discloses a method for manufacturing a polarizing plate. Applicant is referred to paragraph 7 for a detailed discussion of Chon.  Chon discloses irradiating UV rays but does not disclose irradiating from a second protective film side after irradiating rays from the first protective film side. 
Saito discloses a method of manufacturing a polarizing plate. Saito discloses irradiating with a lamp (5A) on the side of a protective film (2), and then irradiating with a lamp (5B) on the side of a protective film (3) (Figures 1, 3; paragraphs 0072, 0144). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Chon by bonding a first protective film followed by bonding a second protective film as taught by Saito in order to improve the quality of the final product by ensuring both protective films are secured to the polarizer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 28, 2022